Main and Levine, JJ.,
dissent and vote to affirm in the following memorandum by Main, J. Main, J. (dissenting). We respectfully dissent. In our judgment, there was clearly a contract implied in fact between the parties pursuant to which defendant is liable to plaintiff for the disputed commission. Although not formally stated in words, such a contract may well result as an inference from the facts and circumstances of a particular case, and it is “derived from the ‘presumed’ intention of the parties as indicated by their conduct” and “just as binding as an express contract arising from declared intention” (Jemzura v Jemzura, 36 NY2d 496, 504). In the present instance, the evidence presented at the trial established that defendant was first shown the Gomiller Farm by a licensed salesperson for plaintiff during November of 1976, and the closing on the property took place in August of 1977. During this time plaintiff’s salesman took two trips of approximately 75 miles to show the parcel to defendant, and throughout the period plaintiff was continuously involved, through correspondence, telephone calls and meetings, with preparations for the ultimate transfer of the property. Moreover, the majority, in its opinion, ignores two most significant facts which stand uncontested in the record, to wit: that defendant was expressly informed by plaintiff during the early part of this period that he would be expected to pay the 10% commission in the sum of $3,888, and that defendant did not challenge the testimony of a vice-president of plaintiff to the effect that he had discussed the commission with defendant, who at the time did not dispute his responsibility to pay plaintiff but only asserted that he thought 10% was a very high rate. Additionally, defendant clearly indicated that he wished plaintiff to serve as his agent for the purchase *697as early as November of 1976 when he forwarded to plaintiff a $1,500 certified check which was to be transmitted to the sellers’ attorneys, and defendant’s own attorneys during this time also admittedly understood that defendant was to pay the commission. It should further be noted that, on the offer to purchase signed by defendant, the provision obligating the sellers to pay the brokerage commission was stricken. Given these circumstances, it was plainly defendant who was obligated to pay for plaintiff’s services, and his belated attempt to repudiate the agreement relative to the commission, only a few days before the scheduled closing on the property, was obviously a nullity after he had remained silent and registered no objection to the commission for many months while simultaneously enjoying the benefits of plaintiff’s services. Accordingly, the judgment at Trial Term should be affirmed.